DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: item numbers 202 and 208 in figure 4; item numbers 202, 210, and 228 in figure 5; and item number 226 in figure 6 . Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 2, second bullet point, line 1, “cam” should say “can”
Page 5, paragraph 4, lines 1, “The pivoting structure 120” should say “The pivoting structure 126”
Page 6, paragraph 7, line 1, “pivoting structure 220” should say “pivoting structure 226”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 9, 12, 13, 16, 17, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the pivoting structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 depends upon claim 1 which does not have “a pivoting structure” claimed. “A pivoting structure” is claimed in claim 2. For examination purposes the examiner is interpreting “the pivoting structure” as “a pivoting structure” being the same as the one in claim 2.
Claim 9 recites the limitation "the pivoting structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 depends from claim 7 which as previously pointed out has the same antecedent basis issue since neither claim 7 nor claim 1 claims “a pivoting structure”. Since “the pivoting structure” in claim 7 is being interpreted as “a pivoting structure” the examiner will be able to interpret “the pivoting structure” as is. 
Claim 12 recites the limitation "the second arms" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 depends upon claim 7, but claim 7 does not have “second arms”. Claim 9 is where “two parallel extending second arms” are claimed. For examination purposes the examiner is interpreting “the second arms” as “two parallel extending second arms” being the same as claim 9. 
Claim 13 recites the limitation "the pivoting structure" in line.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 depends from claim 7 which as previously pointed out has the same antecedent basis issue since neither claim 7 nor claim 1 claims “a pivoting structure”. Since “the pivoting structure” in claim 7 is being interpreted as “a pivoting structure” the examiner will be able to interpret “the pivoting structure” as is.
Claim 16 recites the limitation "the second arms" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 depends upon claim 7, but claim 7 does not have “second arms”. Claim 9 is where “two parallel extending second arms” are claimed. For examination purposes the examiner is interpreting “the second arms” as “two parallel extending second arms” being the same as claim 9.
Claim 17 recites the limitation "the pivoting structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 depends upon claim 1 which does not have “a pivoting structure” claimed. “A pivoting structure” is claimed in claim 2. For examination purposes the examiner is interpreting “the pivoting structure” as “a pivoting structure” being the same as the one in claim 2.
Claim 23 recites the limitation "the pivoting structure" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 23 depends upon claim 1 which does not have “a pivoting structure” claimed. “A pivoting structure” is claimed in claim 2. For examination purposes the examiner is interpreting “the pivoting structure” as “a pivoting structure” being the same as the one in claim 2.
Claim 25 recites the limitation “utility module articulation arrangement” in line 2. This limitation is indefinite and the examiner is unsure what the applicant is trying to claim. Looking at the specification it refers to the utility module articulation arrangement as item 180 as seen in fig.2A, but even looking at the figures with item 180 it is still unclear what a utility module articulation arrangement is. Further clarification on the utility module articulation arrangement is need for examination.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 2, 5, 6, 17, 20, 23, and 28 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Johnson (US-4168076-A).

Regarding claim 1, Johnson teaches a wheeled trolley (skateboard item 10, fig.3, column 1, lines 60-66) comprising: 
a platform base member (panel body item 12, fig.3, column 1, lines 60-66); 
a wheel set (wheels 20 and 22, fig.3, column 1, lines 64-67) defining a ground contact surface (the ground, column 2, lines 14-21); and 
a foot lever (pivotal member 32 with wood block 40 and rubber stop 42, Fig.3, column 2, lines 15-21) articulated to the platform base member through a biasing mechanism (spring hinge 34, fig.2 and 3, column 2, lines 4-14), said foot lever being configured to have a first position in which it is not in contact with the ground contact surface (the first position is when no force is being put on the pivotal member 32 so the rubber stop 42 is above the ground, fig.2), and a second position in which the lever is in contact with the ground contact surface (when a user puts force on the pivotal member 32 rubber stop 42 contacts the ground, fig.3 dashed line, column 2, lines 4-21), against a biasing effect of the biasing mechanism (bias effect of the spring wound about pin 38, column 2, lines 4-14), and wherein the foot lever is biased into said first position by the biasing mechanism (spring hinge 34 biases the foot lever into the first position,fig.3, column 2, lines 4-14).



Regarding claim 5, Johnson teaches wherein the biasing member biases the foot lever into the first position (the spring part of the spring hinge 34 biases in the first position, Fig.3, column 2, lines 4-21), and wherein, in use, a force applied to the foot lever against the biasing effect of the biasing member urges the foot lever into the second position (user’s foot F pushes a force on the pivotal member 32 against the biasing effect, Fig.3, column 2, lines 4-14).

Regarding claim 6, Johnson teaches wherein, in use, upon removal of the applied force, the biasing member biases the foot lever to return to the first position (the spring in the spring hinge 34 returns the foot lever to the first position after users foot removes applied force, fig.3, column 2, lines 4-21).

Regarding claim 17, Johnson teaches wherein the foot lever is pivotably articulated to the pivoting structure (Foot lever as previously described pivots on spring hinge 34 about pin 38 which is the pivoting structure, fig.2 and 3).

Regarding claim 20, wherein (i) the foot lever has a foot-engaging surface at a top face (pivotal member 32 has a foot engaging surface on the top, Fig.3, column 2, lines 4-14) thereof and a ground-engaging surface and a bottom face (wooden block 40 is on the 

Regarding claim 23, Johnson teaches wherein the pivoting structure is integrally configured with the foot lever (The pivoting structure is the hinge and the pin 38 of the spring hinge 34 and the foot lever as previously described is connected to and pivots about the spring hinge 34, fig.2 and 3).

Regarding claim 28, A mechanical braking system (brake assembly item 30, fig.3, column 2, lines 4-14) for a wheeled trolley (skateboard item 10 is the trolley, fig.1, 
a foot lever (pivotal member 32 with wood block 40 and rubber stop 42, Fig.3, column 2, lines 15-21) articulable to the platform base member through a biasing mechanism (spring hinge 34, fig.2 and 3, column 2, lines 4-14), said foot lever being configured to have a first position in which it is not in contact with the ground contact surface (the first position is when no force is being put on the pivotal member 32 so the rubber stop 42 is above the ground, fig.2), and a second position in which the lever is in contact with the ground contact surface (when a user puts force on the pivotal member 32 rubber stop 42 contacts the ground, fig.3 dashed line, column 2, lines 4-21), against a biasing effect of the biasing mechanism (bias effect of the spring wound about pin 38, column 2, lines 4-14), and wherein the foot lever is biased into said first position by the biasing mechanism (spring hinge 34 biases the foot lever into the first position,fig.3, column 2, lines 4-14).

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 7 has the limitation of a support member articulated to the pivoting structure.  
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 9 depends from claim 7, so it has the same allowable subject matter.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 12 depends from claim 7, so it has the same allowable subject matter.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 13 depends from claim 7, so it has the same allowable subject matter.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 16 depends from claim 7, so it has the same allowable subject matter.
Claims 3, 4, 8, 10, 14, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 depends upon claim 2 which is rejected, but claim 3 has the limitation of the foot lever and the biasing member being arranged on the pivoting structure on opposite sides across the axis of rotation from one another making it have allowable 
Claim 4 depends upon claim 2 which is rejected, but claim 4 has the limitation of the foot lever and the biasing mechanism being disposed on opposite sides of the axis of rotation which is allowable subject matter since the biasing member in Johnson wraps around the axis of rotation or pin making it not be on the opposite side of the foot lever.
Claim 8 depends upon claim 7 which has allowable subjected matter but is rejected due to 112(b) issue. 
Claim 10 depends upon claim 9 which has allowable subject matter since it depends from claim 7 but is rejected due to a 112(b) issue. 
Claim 14 depends upon claim 13 which has allowable subject matter since it depends from claim 7 but is rejected due to a 112(b) issue.
Claim 18 depends upon claim 17 which is rejected, but claim 18 has the limitation of having an operable and collapsed position when in its first position. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asbille (US-10336359-B1) teaches a low profile table base system with a platform and a braking apparatus. Ross (US-20170065355-A1) teaches a steering mechanism for portable carts with brake pedal that has a ground engaging brake pad. Takahashi (US-20080136133-A1) teaches a stopper for preventing movement of a bag 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618